Citation Nr: 9907575
Decision Date: 01/06/99	Archive Date: 06/24/99

DOCKET NO. 97-25 558               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of revocation of forfeiture for Department of Veterans
Affairs benefits.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from September 1941 to December 1942
and from October 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1997 decision of the Manila, Philippines
Regional Office (RO) of the Department of Veterans Affairs (VA). In
that decision, the RO found that the appellant had not submitted
new and material evidence sufficient to warrant the reopening of
his claim for revocation of forfeiture, previously denied in
January 1978 and not appealed.

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that new and material evidence has been
submitted which is sufficient to warrant the reopening of his claim
for revocation of forfeiture of VA benefits. He argues that
contrary to the fmdings of previous rating decisions, he was never
a member of the Bureau of the Constabulary, (BC), an organization
of the Japanese Imperial Government during its occupation of the
Philippines.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record m the appellant's claims file.
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that the appellant has not submitted new and material
evidence to warrant the reopening of a claim for revocation of
forfeiture of VA benefits.


FINDINGS OF FACT

1. By decisions in September 1977 and January 1978, the RO
determined that the appellant had forfeited his right to VA
benefits under the provisions of 38 U.S.C.A. 3504(a) [(now 38
U.S.C.A. 6104(a)].

2. The additional evidence submitted since the January 1978
forfeiture decision does not bear directly and substantially on the
specific matter under consideration, is cumulative and redundant
and is not, by itself or in combination with other evidence, so
significant that it must be considered in order to fairly decide
the merits of the claim.

CONCLUSIONS OF LAW

1. The evidence received since the RO forfeited the appellant's
rights to VA benefits under the provisions of 38 U.S.C.A. 3104(a)
[now 38 U.S.C.A. 6104(a)] in January 1978 is not new and material.
38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (1998).

2. The January 1978 decision forfeiting all the appellant's rights,
claims and benefits under all laws administered by the VA is final
and the claim is not reopened. 38 U.S.C.A. 7104 (West 1991); 38
C.F.R. 20.1105 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the operative statute, any person shown by evidence
satisfactory to the Secretary to be guilty of mutiny, treason,
sabotage, or rendering assistance to an enemy of the United States
or its allies, shall forfeit all accrued and future gratuitous
benefits under laws administered by VA. 38 U.S.C.A. 3504(a) [now 38
U.S.C.A. 6104(a)]. The appellant's right to entitlement to VA
benefits was forfeited in a September 1977 RO decision which was
confirmed in January 1978.

The appellant contends that he has submitted new and material
evidence sufficient to warrant the reopening of his claim for
revocation of forfeiture of VA benefits, last denied in January
1978. At that time, the RO found unsupported the appellant's
assertion that (1) he had been compelled to join the BC, and that
(2) during such service he had provided minimal support to the
Japanese war effort.

In this attempt to reopen his claim, the appellant argues that
contrary to earlier fmdings, he never was a member of the BC.

Relevant law and regulations -finality of prior RO decisions

The appellant has petitioned to reopen a previous forfeiture of VA
benefits bases on the RO's decision in September 1977 and confirmed
in January 1978, that his participation in the BC constituted
treasonous activity under the statute. The appellant was notified
of those decisions by letter dated January 27, 1978; he did not
appeal that decision within the requisite time. Because the
decision was not duly appealed, it is fmal. 38 U.S.C.A. 7105 (West
1991); 38 C.F.R. 3.104,20.302, 20.1103 (1998).

The United States Court of Veterans Appeals (Court) has held that
VA is required to review for its newness and materiality only the
evidence submitted by a claimant since the last fmal disallowance
of a claim on any basis in order to determine whether a claim
should be reopened and readjudicated on the merits. Evans v. Brown,
9 Vet. App. 273 (1996). In the present appeal, the last fmal
disallowance of the claim is the unappealed January 1978 RO
decision. Therefore, the Board must review, in light of the
applicable law, regulations, and the Court cases regarding fmality,
the additional evidence submitted since the RO's decision in
January 1978.

Applicable law provides that because the claim had been previously
denied by the unappealed rating decision it can only be reopened by
the presentation of new and material evidence. 38 U.S.C.A. 5108; 38
C.F.R. 3.156(a). VA must reopen a previously and fmally disallowed
claim when "new and material evidence" is presented or secured with
regard to that claim. See Stanton v. Brown, 5 Vet. App.

563, 566-567 (1993). If new and material evidence has been received
with respect to a claim which has become final, then the claim is
reopened and decided on a de novo basis. 38 U.S.C.A. 5108. By "new
and material evidence" is meant that which was not previously
submitted to agency decisionmakers which bears directly and
substantially on the specific matter under consideration, which is
neither cumulative nor redundant and which is, by itself or in
combination with other evidence, so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (1998).

The Board is under the statutory obligation to conduct a de novo
review of the new and material evidence issue. Barnett v. Brown, 8
Vet. App. 1, 4 (1995); 38 U.S.C.A.  5108, 7104(b). Having done so,
and having reviewed all of the evidence obtained since the
appellant's claim was denied in January 1978, the Board fmds that
new and material evidence has(not been submitted to warrant the
reopening of the appellant's claim. See Glynn v. Brown, 6 Vet. App.
523, 528-529 (1994).

"New" evidence is that which was not previously of record. As to
its materiality, the Board notes that in Hodge v. West, 155 F.3d
1356 (Fed. Cir. 1998), the then operative requirement that newly
proffered evidence be "reasonably likely to change the outcome" of
a prior decision was invalidated as it was more stringent than that
enunciated by VA in 38 C.F.R. 3.156(a). However, in Hodge, the
previously existing requirement that a presumption of credibility
be accorded to the new evidence was left intact sub-silentio.

Evidence proffered since a prior fmal RO decision is presumed
credible for the limited purpose of ascertaining its materiality.
See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

The "old" evidence:

At the time of the January 1978 decision, the evidence of record
included the appellant's military personnel record, which was
received from the Office of the Adjutant General in January 1977.

The appellant reported in a December 1945 affidavit that in April
1942, he surrendered to Japanese Forces and was interred in a
prisoner of war carnp. He stated that in November 1942, he was sent
to the BC Academy, "much against" his will to train as a member of
that organization. He reported that he graduated from the academy
in December 1942, and was assigned as a patrolman. He reported that
his duties included "guarding the town." In December 1943, the
appellant was sent to a commissioning program for BC Officers, from
which he graduated in April 1944. In August 1944, he was assigned
the duty as "Peace Officer." He further related that in October
1944, his BC unit was disarmed and disbanded by the Japanese. He
was then committed to a work unit with the Japanese, from which he
escaped.

In a December 1945 affidavit, T.R. reported that the appellant did
not abuse civilians or speak against the United States or
Philippine Governments. T.R. further stated that the appellant had
not endangered the work of the intelligence branch of the guerilla
forces.

In a December 1945 affidavit, L.C.D., reported that he knew the
appellant when the latter was a member of the BC of Dansalan,
Lannao. The affiant stated that he did not observe the appellant
abuse civilians; speak against the United States or Philippine
Governments; and that he had not "prejudiced the Guerilla
Organization" nor had shown any hostility to it.

In an affidavit for Philippine Army personnel, executed in January
1946, the appellant reported that he was a prisoner of war from
April 1942 to December 1942.

Proceedings of a Philippine Army Loyalty Status Board from January
to April 1946 are of record. At a January 1946 hearing, the
appellant testified in substance that his unit surrendered in
August 1942. (Transcript [ hereafter T.], 40).1  He stated that he
was enrolled in the BC at the order of the Japanese that all
prisoners of war would do so. (T. 39). He stated that he was
trained and commissioned as an officer

1 The Board notes that the transcript of these proceedings was
received as numbered in descending order.

of the BC because all ex-officers of the Philippine forces were
ordered to do so. He reported that his duties upon commissioning
were that of a "mess officer." He stated that his BC unit was
disarmed and disbanded because the Japanese mistrusted his unit.
(T. 38). He reported that he was then forced to perform hard labor
for the Japanese. He stated that he did so for one day when he
escaped. After escaping he contacted the guerilla forces, and
reported to them information about the Japanese forces. (T. 37). He
reported that he did not consider himself "released." He added that
while a member of the BC, he did not participate in patrols. (T.
36). He stated that although he contacted and attempted to join the
guerillas while a member of the BC, he was informed that he should
remain with the BC so as to better report its activities. (T. 34).

The appellant stated that he perceived his service in the BC was to
assist his government by maintaining "peace and order." (T. 33). He
stated that he was not assisting the enemy, but that he signed a
loyalty oath to the "puppet Philippine Republic." He added that he
did not know that the puppet government was an instrument of the
Japanese Imperial Government. (T. 32). He stated that he could not
help but accept his commission in the BC, because he was given a
certificate of appointment. (T. 30).

In May 1946, the Loyalty Status Board found that the appellant was
involuntarily mustered into the BC Service; that he had not been
placed in positions of responsibility for the service; that he was
aware of friendly guerilla actions in his jurisdiction but that he
took no actions against them and that he eventually escaped from
the Japanese and then reported to the guerilla unit. The Loyalty
Status Board concluded that the appellant did not commit any act
inimical to the interests of the Allies, and the fact that he
escaped from the Japanese and reported to a guerilla unit (.6
showed that he did not lose his loyalty" to the United States
Government. The appellant was then retained in Philippine Army
service.

In a May 1946 questionnaire, the appellant was requested to report
his status after his entry onto active duty. He reported that from
April 1942 to November 1942, he was interred by the Japanese. His
account then reflects that from August 1945 to October 1945, he was
assigned to a Philippine Army Replacement Battalion. He

did not report his whereabouts or status from November 1942 to
August 1945, and did not report that he was a member of the BC.

In May 1976, the RO recommended that forfeiture of the appellant's
benefits be considered, in essence because the records demonstrated
that the appellant " served with the [BC] as a highly-trained
military officer who merited a promotion undoubtedly for sustained
and meritorious service."

In March 1977, the appellant submitted copies of various documents:
a November 1946 "USAFFE Guerrilla Identification Card and an
"extract" of a March 1946 order reflecting that he was promoted
from 3rd lieutenant to 2nd lieutenant. The appellant submitted
"extracts" from other orders. The Board notes that the appellant
appears to have copied these documents from originals he reported
to be in his possession, and attests that they are all a "true
copy."

Also received in March 1977 was a VA form 21-4169, prepared in
connection with Philippine service claims. In the form, the
appellant responded "no" to the inquiry. as to whether he ever took
any oath or affirmation, formally or informally, to support or
cooperate with the Japanese government." He also responded in the
negative to the inquiry as to whether as a result of his
activities, charges were brought against him by a Loyalty Board of
the Philippine Army or the American Army.

By decision dated in September 1977, the appellant was advised that
because of his service with the BC, he had forfeited his potential
entitlement to VA benefits. In addition to those matters previously
of record relative to the dates of his BC service and his
assignment, the appellant was further advised that the forfeiture
action had been made upon the following fmdings:

1. The appellant was furnished a BC Service uniform, and was issued
arms and ammunition for service.

2. Although the appellant had ample opportunity over the one year
and 9 months period of BC Service to escape from the imposed

service under the Japanese Government, he chose only to do so when
American Liberation Forces were about to land, allied planes had
begun to bombard the Philippines and the collapse of the Japanese
forces was imminent.

3. Although the appellant claimed to have assisted the guerillas
and had submitted evidence in support of this assertion, his claim
was not substantiated by official service department records.

4. It was apparent that the appellant's efficiency and dedication
to service in the BC contributed to his advancement in rank and
responsibility, and that it was obvious that he was considered
trustworthy and sympathetic to the cause of the Japanese so as to
have earned their confidence which led to his promotion.

5. Although the appellant fumished statements and argued that he
was involved in unimportant tasks of a non-military nature, the
evidence showed that the BC was actively engaged against guerrillas
and the resistance movement in his area. Further, whatever duties
the appellant performed while under the direction and control of
the Japanese military were therefore in support of the enemy's
effort against the United States and its allies.

6. Although the appellant reported that he was "forced" to join the
BC, it was well-documented that the Japanese did not compel
participation, and that its prospective members were selected from
voluntary applicants and that all of its members swore allegiance
to the Imperial Japanese Government.

In October 1977, the appellant again claimed that he was compelled
to joint the BC. He did not argue, intimate, or suggest that he was
never a BC member.

By letter dated in January 1978, the appellant was informed that
reconsideration was denied. The appellant did not challenge this
decision by the filing of a notice

of disagreement. That decision became fmal. 38 U.S.C.A. 7105; 38
C.F.R. 3.104, 3.302, 20.1103.

The "new " evidence and analysis:

The appellant has submitted copies of previously considered
documents. Because these documents were already of record, they are
plainly not "new."

"New" documents included a September 1996 affidavit by J.A.G.,
apparently the mayor of the appellant's municipality. In the
affidavit, Mr. G. reports that he knows the appellant to be a
veteran of World War II, a survivor of the Bataan "Death March," an
ex-prisoner of war, and a member of various veterans' groups. A
September 1996 affidavit of similar tenor was authored by C.E.T.,
the municipal vice mayor.

Assuming the credibility of these affidavits for the limited
purpose of the central issue of this inquiry, the Board fmds they
are not material. Essentially, these documents report the
appellant's post-war activities, and do not provide any information
as to the appellant's participation, or lack thereof, in the BC.

Also received in December 1996 was a copy of an undated affidavit
authored by 2 H.F.A. In his statement, Mr. A. reported that the
appellant participated in a military campaign in February 1942, and
that the appellant was to be awarded the Silver Star decoration for
such combat. Similarly, in a July 1946 affidavit, M.R. reported
that he knew the appellant surrendered with his unit in April 1942,
and that he had read orders awarding the Silver Star to the
appellant.3

These affidavits are also "new," but they are plainly not material.
Assuming the afflants' credibility, the assumed fact that the
appellant engaged in combat with the Japanese forces at some time
prior to his participation in the BC is irrelevant.

The submitted affidavit appears to be a photocopy of an original.
The authentication portion of the document appears in large part to
have been obstructed and is not legible. There is no explanation of
record as to why this affidavit was not proffered for 50 years
after its creation.

10-
Indeed, there is no doubt that the appellant was a member of the
Philippine forces prior to the Japanese invasion. However, the
primary issue in this case involves his activities subsequent to
February 1942. As noted supra, the appellant was found to be an
active member of the BC beginning in December 1942. Whether he was
recommended for an award for actions in February 1942 is similarly
irrelevant.

In his April 1997 notice of disagreement, the appellant stated that
the evidence against him was "false and not admissible." He stated
that he was not a member of the BC from December . 1942 to October
1944. He reiterated this contention in his substantive appeal.

The appellant's statement is "new" in the sense that it has not
been offered before. The appellant's previous statements
acknowledged that he was a member of the BC, albeit under duress
and without making any significant contribution to the Japanese war
effort. His present contention, on the other hand, is a denial of
ever having been a part of the BC.

Although the credibility of a statement offered in an attempt to
reopen a previously denied claim is generally presumed, an
evidentiary proffer that is inherently incredible need not be
accorded the presumption of credibility. King v. Brown, 5 Vet. App.
19, 21 (1993). The presumption of credibility does not apply if the
evidence is inherently false or untrue. Duran v. Brown, 7 Vet. App.
216, 220 (1994); see Samuels v. West, 1 1 Vet. App. 433, 436 (1998)
(Where the veteran sought service connection for post-traumatic
stress disorder, based upon multiple stressors occurring during
"combat" in Vietnwn, and the record clearly showed he had never
served in Vietnam, no presumption of credibility attached to his
statements of his in-service claimed stressors); see also Godfrey
v. Brown, 7 Vet. App. 398, 407 (1995) (Where the report of the
Social Security Administration [SSA] reflected that its findings
were based on the veteran's disability encompassing "twenty-year
history of back problems," as evidenced by "medical evidence" and
the medical evidence as evidenced in the SSA file shows no such
history, the SSA statement cannot be presumed to be credible when
on its face it conflicts with the lack of substantiation for it in
the very medical evidence on which it is expressly premised).

The appellant's current contention is inherently incredible. Here,
the service department records clearly reflect that the appellant
was a member of the BC. The Board fmds the service department
records in this regard to be highly probative of the appellant's
current contention. See 38 C.F.R. 3.203 (1998); Venturelia v.
Gober, 11 Vet-App.340,341 (1997);Cahall v. Brown, 7 Vet.App.
232,237 (1994); Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994);
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). Moreover, the
appellant did not challenge this early determination, and indeed
himself provided evidence shortly after the termination of
hostilities to minimize his participation in BC activities. His
current contention that he was not a member of the BC is inherently
incredible.

In short, the appellant has not submitted new and material evidence
that is sufficient to warrant the reopening of his claim.

ORDER

New and material evidence not having been submitted, reopening of
the claim is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans'Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was

12 -

before the Board was filed with the agency of original jurisdiction
on or after November 18, 1988. Veterans'Judicial Review Act, Pub.
L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988). The date which
appears on the face of this decision constitutes the date of
mailing and the copy of this decision which you have received is
your notice of the action taken on your appeal by the Board of
Veterans' Appeals.

13 -

